MARX, J.
Epitomized Opinion
This was an action by Brockel to compel defendant to transfer to him certain shares of common stock of defendant company. Plaintiff claimed that in November, 1920, he entered into a verbal contract with defendant whereby defendant was to pay him $50 per week salary, one-half of which was to be paid in cash and he was to have the right and option to take the balance in cash if the business was successful or if the business was unsuccessful he was to take the rest in stock. At the time that the action was brought, he was credited on the books with over $2,000. The business proved to be a failure. As the company refused to issue plaintiff stocks, he brought this action. The evidence of Mr. Gates was to the effect that plaintiff was not to receive the amount of the option either in cash or stock unless the company was successful. The plaintiff and Mr. Gates were the only two witnesses. In dismissing the petition, the court held:
1.That the plaintiff has not sustained the burden of proof, and therefore was not entitled to the relief prayed for.